Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 13 April 2021 has been entered. Applicant's amendments to the claims have overcome each and every Objection, and §112, rejection previously set forth in the Final Office Action mailed 13 October 2020.

Response to Arguments
Applicant's arguments filed 13 April 2021 have been fully considered but they are not persuasive. Applicant’s remarks are believed to be addressed in the rejections at outlined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over DiFrancesco (US Patent 10,137,047) in view of Tsugawa et al (US Patent Publication .
Regarding claim 11, DiFrancesco discloses an evacuation drone, comprising: (abstract)
a drone having an electronic controller, (C6 L1-4)
an automatic leveling technology in coupled to the drone and in communication with the controller; (C2, L60-65; C3 L8-12, 45-50, 56-63; C7 L2-18)
dynamic fan motors coupled to the drone for stabilization and in communication with the controller; (C6 L5-10)
an object avoidance flying technology in communication with the controller; (C2 L60-65)
a global positioning system; configured to receive GPS coordinates over a cellular network, the global positioning system configured to assist in navigating to the GPS coordinates; and (C3 L57-60; C7 L26-35; C11 L8-17)
an integrated flame resistant power supply in communication with the controller and configured to supply power to operate the drone. (C5 L60-61)

DiFrancesco discloses that “the low-profile design of the AV 100 can be suitably configured to include air lift motors 30 coupled to the sides or bottom of the fuselage 10 for forming the low profile configuration as shown in FIGS. 1A, 1B and IC.  In a further embodiment of the present invention, the low-profile configuration is formed by having the patient nested in the AV 100 such that the air lift motors 30 are substantially disposed on the same plane 18 as the patient 15 and/or first responders (See FIGS. 1A-

Tsugawa however teaches the controller having stored a plurality of patient-loaded pre-flight test routines. (¶15)
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of DiFrancesco with the controller having stored a plurality of patient-loaded pre-flight test routines as taught by Tsugawa because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Sekine however teaches an automatic gyroscopic-based leveling technology in coupled to the drone and in communication with the controller. (¶55)
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of DiFrancesco with gyroscopic-based as taught by Sekine because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Semke however teaches the drone having a low center of gravity design. (C4 L8-11)
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of DiFrancesco with a low center of gravity design as taught by Semke, so as to promote stable flight (Semke C4 L11-12) and additionally because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 12, DiFrancesco further discloses wherein the automatic gyroscopic based leveling technology is configured to maintain a level flight orientation to the horizon and to modify the drone’s orientation in order to fly perpendicular or to any varying angle of flight as compared to the horizon in order to travel safely to its destination. (C2, L60-65; C3 L8-12, 45-50, 56-63; C7 L2-18)

Regarding claim 13, DiFrancesco further discloses wherein the drone includes dynamic fan motors configured to stabilize the drone in flight so as to maintain a level flight and to accept individual persons. (abstract)

DiFrancesco appears to be silent as to in hover mode. 


It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of DiFrancesco with in hover mode as taught by Tsugawa because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 14, DiFrancesco further discloses wherein the drone includes object avoidance flying technology in communication with the controller, the controller including a processor to receive communication from photo-optic & motion detecting sensors installed around a perimeter of the drone to identify objects and communicate flying instructions to the fan motors to provide navigation to the drone. (C2 L60-65; C7 L26-35)

Regarding claim 15, DiFrancesco further discloses wherein the global positioning system uses GPS location capability and possesses a computer processor and receives location information via satellite signal or other electronic information delivery systems in order to determine its position, longitude, latitude and altitude. (C7 L26-28)

Regarding claim 16, DiFrancesco discloses a battery, but appears to be silent as to any specifics. 

Tsugawa however teaches wherein the integrated flame resistant power supply is a solid state lithium battery that is composed of a non-flammable, flexible material fashioned into the oblong design of structural parts including a frame and a power storage unit. (fig 1; ¶45)
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of DiFrancesco with wherein the integrated flame resistant power supply is a solid state lithium battery that is composed of a non-flammable, flexible material fashioned into the oblong design of structural parts including a frame and a power storage unit as taught by Tsugawa because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 17, Semke teaches wherein the dynamic fan motors include a shield (protective framework) configured to enable air to pass through for vehicle lift and flight while preventing injury from undesired contact with the fans. (abstract)
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of DiFrancesco with wherein the dynamic fan motors include a shield (protective framework) configured to enable air to pass through for vehicle lift and flight while preventing injury from undesired contact with the fans as taught by Semke because the technique for improving a particular class of devices was part of the 

Regarding claim 18, Difrancesco further discloses wherein the drone includes a housing configured to locate a individual persons inside the housing, the housing sufficient to accept a stretcher located below a horizontal mid-point line of the drone. (abstract; fig 1B)

Regarding claim 19, Tsugawa teaches wherein the pre-flight test routine is used to determine flight range capability, the processor compares the flight range capability with the flight range needed, the flight range capability of the drone is adjusted automatically in accordance to estimated weights of individual persons. (¶14-15)
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of DiFrancesco with wherein the pre-flight test routine is used to determine flight range capability, the processor compares the flight range capability with the flight range needed, the flight range capability of the drone is adjusted automatically in accordance to estimated weights of individual persons as taught by Tsugawa because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669